DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The terminal disclaimer filed on 05 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,213,298 B2, U.S. Patent No. 10,085,835 B2, and U.S. Patent No. 8,979,922 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney David Hauser on 05 February 2021. 
The application has been amended as follows:

Claim 1 (Currently Amended): A mitral valve prosthesis, comprising: 
a valve body frame having a first end, a second end, a longitudinal axis, and a blood flow passage extending along the longitudinal axis between the first end and the second end, the circumferentially extending sub-frame members, each sub-frame member having a general form of a rhombus with acute-angled vertices and oblique-angled vertices; 
a flexible skirt comprising polyester, the flexible skirt extending around a periphery of the valve body frame, the flexible skirt dimensioned for blocking blood flow between the valve body frame and native mitral valve tissue, 
a one-way valve secured to the valve body frame, the one-way valve including a plurality of flexible valve leaflets for permitting blood to flow from the first end of the valve body frame to the second end of the valve body frame, the flexible valve leaflets comprising pericardial material; and
a plurality of barbs spaced about the periphery of the valve body frame, wherein at least some barbs are positioned at the oblique-angled vertices and wherein at least some barbs are positioned at the acute-angled vertices along the second end of the valve body frame; 
wherein each of the barbs points toward the first end of the valve body frame for engaging native mitral valve tissue;
wherein adjacent sub-frame members are joined at the oblique-angled vertices;
wherein the valve body frame tapers toward the first end.
Claim 2 (original): The mitral valve prosthesis of claim 1, further comprising an anchor line having a first portion secured to the [[first end of the valve body frame and a second portion secured to an anchor device having a plate-like configuration suitable for anchoring the valve body frame against migration.

Claim 4 (Original): The mitral valve prosthesis of claim 1, wherein the valve body frame is collapsible for percutaneous advancement through a patient's vasculature.  
Claim 5 (Original): The mitral valve prosthesis of claim 4, wherein the valve body frame is capable of advancement through a femoral vein to a native mitral valve.  
Claim 6 (Original): The mitral valve prosthesis of claim 1, wherein the valve body frame is made of a nickel-titanium alloy.  
Claim 7 (Original): The mitral valve prosthesis of claim 1, wherein each sub-frame member is formed of elongate valve body frame elements.  
Claim 8 (Original): The mitral valve prosthesis of claim 1, wherein the elongate valve body frame elements have thicknesses of about 0.3 to 0.4 mm.
Claim 9 – Claim 20 (Cancelled)

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a mitral valve prosthesis comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a valve body frame having a first end, a second end, a longitudinal axis, and a blood flow passage extending along the longitudinal axis between the first end and the second end, the 
a flexible skirt comprising polyester, the flexible skirt extending around a periphery of the valve body frame, the flexible skirt dimensioned for blocking blood flow between the valve body frame and native mitral valve tissue, 
a one-way valve secured to the valve body frame, the one-way valve including a plurality of flexible valve leaflets for permitting blood to flow from the first end of the valve body frame to the second end of the valve body frame, the flexible valve leaflets comprising pericardial material; and
a plurality of barbs spaced about the periphery of the valve body frame, wherein at least some barbs are positioned at the oblique-angled vertices and wherein at least some barbs are positioned at the acute-angled vertices along the second end of the valve body frame; 
wherein each of the barbs points toward the first end of the valve body frame for engaging native mitral valve tissue;
wherein adjacent sub-frame members are joined at the oblique-angled vertices;
wherein the valve body frame tapers toward the first end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774  
 
/JERRAH EDWARDS/             Supervisory Patent Examiner, Art Unit 3774